Citation Nr: 0301210	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  01-06 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease (PVD) of both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from May 
1942 to December 1945.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision by the Waco, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
service connection for PVD.  The veteran testified before 
a decision review officer at the RO in May 2001.  He had 
additionally requested a hearing before a Member of the 
Board at the RO, but withdrew his request in August 2002.


FINDINGS OF FACT

1.  The veteran is a radiation exposed veteran.  

2.  PVD was not manifested in service, and is not a 
radiogenic disease; there is no competent evidence 
relating the veteran's PVD to his military service or to 
radiation exposure.


CONCLUSION OF LAW

Service connection for PVD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The case has been 
considered under the VCAA.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  The case has now been considered on the 
merits; well-groundedness is no longer an issue.  The 
record includes VA and private treatment records and 
service medical records.  The veteran was notified of the 
applicable laws and regulations.  The rating decision, the 
statement of the case, and the supplemental statements of 
the case have informed him what he needs to establish 
entitlement to the benefits sought and what evidence VA 
has obtained.  October 2001 correspondence, although 
related to a separate issue, informed the veteran of the 
relative responsibilities in obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

The veteran was in Nagasaki, Japan, in October 1945, and 
is recognized to have been exposed to radiation during 
that time.

Service medical records reveal no complaints of, or 
treatment for, any lower extremity or circulatory 
problems.  On December 1945 separation examination, no 
defects were noted.

Private medical records reveal that the veteran was 
involved in a boating accident in July 1969.  He sustained 
a head injury, oxygen deprivation, a broken left leg, and 
multiple contusions and abrasions.  VA hospitalization 
records from August 1969 reveal treatment for the crash 
injuries.  There was no mention of treatment for vascular 
problems.

On December 1971 VA examination, a number of residuals of 
the 1969 accident were identified.  The veteran complained 
of leg problems, but these were orthopedic problems 
related to the accident.  Hypertension was diagnosed, but 
the veteran's cardiovascular system was otherwise 
unremarkable.
Private medical records from July 1995 to April 1996 
reveal treatment for "severe low extremity occlusive 
vascular disease."  The veteran complained of bilateral 
calf discomfort for several years.  It had grown worse 
lately.  He was treated conservatively.

VA treatment records from July 1998 to June 2002 reveal 
continued complaints of foot pain and treatment for PVD.  
Although the veteran reported his exposure to ionizing 
radiation and his belief that his PVD was due to that 
exposure, no examiner endorsed his theory, or found that 
such a relationship was possible.

The veteran testified in May 2001 that he began having 
trouble with his feet due to PVD in middle or late 1946.  
He had been in the harbor at Nagasaki approximately 2 
months after the atomic bomb was detonated.  His feet 
would feel hot and would ache.  He first sought medical 
treatment on his feet in 1969, when hospitalized for 
injuries from an accident.  He alleged that he first 
sought VA benefits for a foot condition in 1971.  He 
stressed that he was not a diabetic.  He stated that a VA 
doctor indicated he should file a disability claim, and 
while no doctor had stated that his PVD was definitely due 
to exposure to radiation, many had stated that it was 
possible.

Analysis

To establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury 
resulting in such disability was incurred in the active 
military service or, if preexisting active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the 
disease was incurred in service.  38 U.S.C.A. § 3.303(b).  
To establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).
For a veteran who was exposed to ionizing radiation during 
service, service connection for a condition that is 
claimed to be attributable to such service may be 
established in one of three different ways.  First, there 
is a list of cancers that may be presumptively service 
connected.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d). 
PVD is not on that list.  Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases" that will be 
service connected provided that certain conditions 
specified in that regulation are met.  PVD is not a listed 
'radiogenic disease."  The third method for establishing 
service connection is on a direct basis, by showing that 
the disease was incurred in or aggravated by service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

While the RO requested confirmation of the veteran's 
participation in a radiation risk activity in October 2001 
correspondence, no reply was received from the Defense 
Threat Reduction Agency.  There is no dosage estimate.  
However, because the veteran's PVD is not listed in 
38 C.F.R. § 3.309(d) or § 3.311(b), he would not be 
entitled to presumptive service connection anyway, and 
confirmation of exposure and a dosage estimate are not 
needed.  The Board notes that the RO apparently (and 
properly) conceded exposure to ionizing radiation based on 
submitted service records.  The veteran may still 
establish entitlement by showing direct service 
connection.  Combee, supra.  

Peripheral vascular disease was not manifested in service.  
There is no objective evidence that the veteran has such 
disease until decades after service.  The sole evidence of 
a relationship between the veteran's PVD and his military 
service is in his own opinion.  No doctor has noted in the 
treatment records that a connection between PVD and 
exposure to ionizing radiation is possible.  As a 
layperson, the veteran is not competent to offer a nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board notes that although the veteran alleged at his 
hearing that several doctors told him PVD was possibly due 
to radiation exposure, the medical records do not reflect 
this.  Further, the veteran informed his treating 
physicians and nurses of his pending claim, and his 
allegation that his PVD is due to radiation, yet no 
examiner has endorsed this theory.  The Board finds no 
reasonable possibility that further development for a 
nexus opinion would aid in substantiating the claim.  
Hence, a VA examination for such an opinion is not 
indicated.  38 U.S.C.A. § 5103A(a)(2) and (d)(2)(B).  The 
preponderance of the evidence is against the veteran's 
claim, and it must be denied.  


ORDER

Service connection for PVD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

